 UNITED MINE WORKERS OF AMERICA, DIST NO. 6United Mine Workers of America,District No. 6 anditsLocal No.1638(Consolidation Coal Company)and Lesley L.-Naylor, Sr. Case 6-CB-2706April 28, 1975DECISION AND ORDEREY MEMBERSFANNING, JENKINS, KENNEDY, AND PENELLOOn June 28, 1974, Administrative Law Judge Her-bert Silberman issued the attached Decision in thisproceeding. Thereafter, General -Counsel filed excep-tions and a supporting brief, and Respondents filedcross-exceptions and a brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge and toadopt his recommended Order.Contrary to our dissenting colleague's narrower viewof the statute, we are of the opinion that the directionto the Board in Section 4(a) of the Act to appoint anExecutive Secretary carries with it the authority todelegate to him the duties normally associated withsuch a representative of a government agency. Pursu-ant thereto the Board in Section 201.1.1 of its Rules andRegulations has established the Executive Secretary asthe Board's chief administrative and judicial officerwith the authority to receive, docket, and acknowledgeall formal documents filed with the Board. In this re-spect, the Executive Secretary acts in the capacity of aclerk to the court. Such authority has been delegated tothe Executive Secretary as may be necessary to permithire to fulfill the duties entrusted to him. This includesthe power to rule upon requests for extension of timeto file briefs with the Board. The exercise of this poweris challenged by our dissenting colleague.While, in view of our decision in this case, there canbe no prejudice to the Respondents, the Board is alwaysconcerned when it is charged that its Executive Secre-tary has acted arbitrarily and unreasonably, the onlyproper question that can be raised in the instant case.We have therefore carefully examined all the factsrelating to the Respondents' requests and motions forextensions of time to file an answering brief. Respond-ents were originally granted an extension of time to filean answering brief to September 23, 1974. On that datel In their cross-exceptions and brief in support, Respondents argue thatthe Administrative Law Judge used an improper standard in evaluating theirSec 502 defense, erred in assessing the significance of his finding thatNaylor was discharged for insubordination, and-should have found Sec.8(b)I,1)(B) totally inapplicable in this case. As we have adopted the Adminis-trative Law Judge's finding that Respondents were not responsible for thestrike which began on March 28, 1973, which is dispositive of the case, wefind it unnecessary to pass on the additional issues raised by Respondents541Respondents were granted a further extension to Sep-tember 30 and advised that no further extension wouldbe granted. Respondents did not, however, file theiranswering brief until October .16. The brief was rejectedas untimely. On October 21 Respondents filed a motionto have their rejected brief accepted by the Board. Themotion was denied by the Executive Secretary's officeon behalf of the Board.In our opinion, the Executive Secretary's office actedreasonably and properly in this matter. It is unreasona-ble to suggest, as does our dissenting colleague, that theBoard Members must assume the administrative dutiesof their Executive Secretary as a matter of statutoryobligation.We believe that questions relating to re-quests for extensions to time to file a brief do not war-rant the personal attention of Board Members, whomust necessarily concern themselves with substantiveissues of law and fact and procedural matters of impor-tance.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.MEMBER PENELLO, concurring:I agree with Members Fanning and Jenkins that theBoard need not consider the Respondents' motion forspecial permission of the Board to accept Respondents'late-filed brief in this case, but so find particularly inview of our unanimous decision to dismiss the allega-tions of the complaint.In my, opinion, it would have been better practice forthe Executive Secretary's Office to have referred theRespondents' motion of October 21 to the Board Mem-bers for ruling, inasmuch as it was in the nature of anappeal from the previous ministerial action by thatoffice.But here the ultimate decision of the Board isfavorable to the appealing party; hence this case isunlike a situation where the ultimate decision is unfa-vorable and prejudice might result from having theappeal acted upon by the same agent who took ministerial action without clearance with the Board Mem-bers themselves. Thus, the action at issue in this casewas an unfortunate error in judgment which I wouldnot anticipate would recur in the future. Therefore,after carefully examining all the facts and consideringthat no prejudice accrued to the Respondents, I wouldaffirm the action of the Executive Secretary's Office indenying that motion.217 NLRB No. 88 542DECISIONSOF NATIONALLABOR RELATIONS BOARDMEMBER KENNEDY, concurring, in part and dissenting inpart:I concur in the dismissal of the allegations of thecomplaint. I disagree, however, with my colleagues'conclusion that the Executive Secretary's Office actedreasonably and properly in denying Respondents' for-mal motion for'special permission of the Board to ac-cept their late-filed answering brief.The time for filing cross-exceptions and answeringbriefs had been extended to September 30, 1974, by theExecutive Secretary's Office of the Board.' Respond-ents timely filed their cross-exceptions and supportingbrief by that deadline. However, Respondents subse-quently submitted to the Board on October 16, 1974,a brief in answer to the exceptions and brief previouslyfiled by the General Counsel. Respondents' answeringbrief was rejected by the Executive Secretary's Office asbeing untimely filed.Having failed in their attempt to persuade the Execu-tive Secretary's Office to docket their answering brief,Respondents filed a formal motion seeking special per-mission of the Board to file their answering brief. Re-spondents' motion was not presented to the Board forruling. Instead, Respondents' motion was summarilydenied by the Executive Secretary's Office without aBoard Member being informed that the motion hadbeen filed. Indeed, I learned that the motion had beenfiled and rejected only because Respondents sent lettersdated October 30, 1974, to each Board Member detail-ing the actions of an associate in the Executive Se-cretary's Office. I think it improper for Members of thisBoard to first learn of the rejection of a formal motionthrough correspondence subsequently received from alitigant.We may find our duties burdensome at times,but we must accept "the principle that those legallyresponsible for a decision must in fact make it." SeeKFC National Management Corp., 497F.2d 298 (C.A.2, 1974). 1 fail to perceive how my colleagues can prop-erly conclude that the motion- was properly denied bythe Executive Secretary's Office when the Board Mem-bers were unaware of the motion.Contrary to my colleagues, I find nothing in Section4(a) of the Act which suggests that the Board is author-2The Administrative Law Judge issued his Decision on June 28, 1974.General Counsel was not required by the Executive Secretary's Office to filehis exceptions until August 19, 1974. Respondents argue that GeneralCounsel was allowed 7-1/2 weeks to prepare his exceptions so that counselfor General Counsel,inter aha,could take a previously scheduled vacationRespondents'requests for additional time were based upon the claim thatits small legal staff was involved in negotiations of a national bituminous coalcollective-bargaining agreement at a time when the President and otherGovernment officials were urging the parties to reach a new agreement atthe earliest possible moment3The second sentence of Sec. 4(a) of the Act "The Board shall appointan executive secretary, and such attorneys, examiners, and regional direc-tors, and such other employees as it may from time to time find necessaryfor the proper performance of its duties " Sec. 4(a) contains no other refer-ence to the executive secretary.ized to delegate to the Executive Secretary the powerto rule on formal motions filed with the Board.' Nordo I find any language in Section 201.1.1 of the Board'sRules and Regulations which authorizes the ExecutiveSecretary to rule on such motions.' In my opinion, theauthority of the Office of Executive Secretary to re-ceive, docket, and acknowledge all formal documentsfiled with the Board does not encompass the power torule upon motions filed with the, Board.Ihave no disagreement with my colleagues as towhether we have authorized the Office of the ExecutiveSecretary to discharge the duties of "clerk of court."My disagreement with my colleagues relates to whetherthe Office of Executive Secretary should perform judi-cial functions of this Board. I think it inaccurate tosuggest that the denial of Respondents' motion hereinwas the discharge of a duty normally understood to beincluded within the "clerk of court" function. Courtsretain the power to rule on motions and do not entrustsuch rulings to their clerks.My efforts have been unsuccessful to date in havingthe role of the Executive Secretary's Office defined.'The basis difficulty is that the Board Members disagreeas to the scope of the duties to be performed by person-nel in the Office of the Executive Secretary. I subscribeto the view that the duties should be limited to thosetraditionally performed by a clerk of court. I do notfavor issuance of Executive Secretary orders withoutprior clearance by a panel of the Board.' I do not be-lieve the Office of the Executive Secretary should rou-tinely reject appeals which argue that a ruling of aRegional Director is "arbitrary and capricious" in con-sent election cases. Such appeals should be ruled uponby the Board Members. Similarly, I do not believe thatthe Executive Secretary's Office should instruct a Re-gional Director to withdraw his approval of consent4 Sec 201 1.1of the Board's Rules and Regulations providesoffice of the Executive Secretary.The executive Secretary is the chiefadministrative and judicial management officer of the Board,representsthe Board in dealing with parties to cases, and communicates on behalfof the Board with labor organizations,employers, employees, Membersof Congress, other agencies, and the public. The Office of the ExecutiveSecretary receives,dockets, and acknowledges all formal documentsfiled withthe Board;issues and serves on the parties to cases all Boarddecisions and orders;and certifies copies of all documents which are apart of the Board's files or records5Shortly after I was appointed to the Board, we were confronted with asituation in which the Executive Secretary's Office had instructed a Re-gionalDirector to withdraw his first report recommending dismissal ofobjections and issue a new report. The instruction had not been authorizedby the Board We rejected the Regional Director's second report and agreedwith his first report.Peoples Natural Gas, Division of Northern Natural GasCompany,191 NLRB 272 (1971)-6InAutomated Business Systems, a Division of Litton Business Systems,Inc., vN.LR.B,497 F 2d 262 (1974), the Sixth Circuit denied enforcementof the Board's decision reported at 205 NLRB 532 (1973). The court agreed,Withmy dissent and remanded the case for a hearing on the union'smajority Thereafter, the Executive Secretary's Office issued an order per-mitting withdrawal of the charge without consultation with the Board. HadIbeen consulted, I would have agreed with the result but would havesuggested different language from that included in the order. UNITED MINE WORKERS OF AMERICA, DIST NO. 6543electionagreementswithout authorization by theBoard Members. All too often, advice or instructionsfrom the Executive Secretary's Office-are understoodby the Regional Directors and parties to represent theview of a majority of the Board Members when in factthe Board Members have not been consulted.In my view, the Board was required to consider andrule upon Respondents' motion. The statute does notpermit the Board to authorize the Executive Secretaryto make such rulings. The Act clearly provides in Sec-tion 3(b) that the Board may delegate its authority toa panel of three or more Board Members, and theBoard may delegate certain authority in representationmatters under Section 9 of the Act to itsRegionalDnrectors. Nowhere in the statute or the Board's Rulesand Regulations is any provision made for delegationto the Executive Secretary's Office to rule on motionsfiled with this Board. Accordingly, I dissent.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Administrative Law Judge: Upon acharge filed by Lesley L. Naylor, Sr., an individual, on June7, 1973, a complaint dated July 31, 1973,was issued allegingthat the Respondents, United Mine Workers of America,DistrictNo. 6 and its Local No. 1638, herein respectivelyreferred to as the District and the Local and jointly as theUnion, have engaged in andare engagingin unfair laborpractices within the meaning of Section 8(b)(1)(B) of theNational Labor Relations Act, as amended. Respondentsfiled an answer generally denying that they have engaged inthe alleged unfair labor practices. A hearing in this proceed-ing,washeld on January 3 and 4, 1974, nn Moundsville, WestVirginia. The record was reopened and a further hearing washeld on March 20 and 21, 1974, pursuant to an order, datedFebruary 12, 1974, issued by the Administrative Law Judgeafter receiving and considering the responses filed by counselfor the General Counsel and the Union to an Order To ShowCause, dated January 14, 1974. Thereafter, pursuant to ar-rangementsmadeat the hearing, counsel for General Counseland counsel for the Union filed memoranda with respect tospecifiedissues,which memoranda have been added to thefile of exhibitsin this case.The record in the case was closedby an order issued on April 18, 1974. Posthearing briefs werefiled on behalf of General Counsel and Respondents and onbehalf of Consolidation Coal Company.'FINDINGS OF FACTIJURISDICTIONAL FINDINGSThe complaint alleges, Respondents admitted at the hear-ing, and I find, that during all times material hereto theDistrict and the Local were labor organizations within themeaning of Section 2(5) of the Act. These organizationsINo objections having been filed, I grant the motion filed on behalf ofConsolidation Coal Company for permission to file a briefasamicuscuriae.represent the employees at the McElroymineof Consolida-tion Coal Company, herein called the Company, which is theonly facility of the Company involved in this proceeding.ConsolidationCoal Company, a Delaware corporation,which maintains its principal office in Pittsburgh, Pennsyl-vania, amongother things, is engagedin mining,processing,and nonretail sale of coal from its McElroy mine located inMoundsville, West Virginia. During the 12 months precedingthe issuance of the complaint, the Company sold coal valuedin excessof $50,000 from its McElroymineto an employerwhich is engaged in interstate commerce. The complaint al-leges,the answer admits, and I find, that during all timesmaterial hereto the Company was an employer within themeaningof Section 2(2) engaged in commerce within themeaningof Section 2(6) and (7) of the Act.IITHE ISSUESIn substance, the complaint, as amended at the hearings,allegesthat Respondents have violated Section 8(b)(1)(B) ofthe Act by (1) on February 16 and 27 and March 29, 1973,threatening a work stoppage or strike at the McElroy mineand (2) on March 29, 1973, engaging in work stoppage orstrike at the McElroy mine in each case to force the Companyto cease employing Lesley L. Naylor, Sr., as a section fore-man. Respondents' defense is: (1) No threats of a work stop-page were made; (2) the 24-hour work stoppage that occurredon March 28-29was awildcat strike which Respondents didall they could do to stop; (3) Naylor was not a representativewithin the meaning of Section 8(b)(1)(B); (4) the strikingemployees believed that as a section foreman Naylor con-stituted a threat to their safety and they were protesting theemployment of Naylor in such position; and (5) pursuant toSection 502 of the Act, the work stoppage may not be deemeda strike because the miners had a good-faith belief that theemployment of Naylor in a supervisory capacity created acontinuing hazard constituting abnormally dangerous condi-tions for work.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Local represents the employees at the McElroy mineand no other employees. The District is a duly constituteddivision of the United Mine Workers of America to whichbelong various local unions that are located in the State ofOhio and in the panhandle counties of West Virginia.The following individuals during-the times material heretowere agents of the respective Respondents:For the District: John Guzek, president; Donald Ohler,safety coordinator; and Thomas E. Pysell, board member.For the Local: Richard Wayt, president; and the membersof the mine health and safety committee, namely, Clark Da-vid Shreves, John Ruthers, and Richard McGill, who underthe terms of the applicable collective-bargaining agreementare, among other things, charged with making safety inspec-tions and participating in the settlement of health and safetydisputes.The following representatives of the Company were in-volved in the transactions with which this proceeding is con-cerned: 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDRichard Rouse, vice president and general manager of theOhio Valley division, which includes the McElroy, Ireland,and Schumakermines;George Schnieder, vice president incharge of operations; William (Red) McClosky, mine fore-man; and John Stock,generalsuperintendent of the McElroymine.Lesley L. Naylor, Sr., had been employedas a sectionforemanin the McElroy mines for 4 years. Following anincident that occurred on February 9, 1973, which will bemore fully described below, Naylor-was relieved of his posi-tion as section foreman and wasassignedto other duties bythe Company. About March 27, a rumor began to circulateamong the employees at the McElroy mine, which rumor wasfounded in fact, that the Company planned to restore Naylorto his former position of section foreman. Because of thisrumor theminers engagedin a work stoppage which startedwith the 4 p.m. shift on March 28 and which ended 24 hourslater after Company Vice President Rouse had informed Dis-trict Board Member Pysell that Naylor would not be returnedto work, and after Pysell had informed the membership of theLocal of this assuranceat a meetingof the Local which washeld at 2 p.m. on March 29. Rouse testified that he dis-charged Naylor after the strike began. Rouse explained thatthe reason for thisaction wasthat Naylor had disobeyedRouse'sinstructions to refrain from telling any union peoplethat he was going to return to work beforeRousehad had anopportunity to meet with the Local and personally to informthem about the contemplated action. According to Rouse, "Idischarged him because he disobeyed my orders in callingpeople and telling them that he was coming back to work,plus the fact that theminewent on strike as a result of it."Respondents contend that the work stoppage was a spon-taneouswildcat strike for which they were not responsible,although only 2 employees in a unit of approximately 400worked. Respondents further contend that the work stoppageoccurred only because the miners believed that the employ-ment of Naylor as a section foreman would constitute a safetyhazard and would create abnormally dangerous conditionsfor work. General-Counsel contends that the miners' objec-tionsto Naylor were of a more personal nature, to wit, thathe pushed the men in his section too hard and that otherconduct on his part was offensive to the men.B. Status of NaylorThe parties stipulated at the hearing that Lesley L. Naylor,Sr., was a supervisor within the meaning of Section 2(11), butRespondents contend that he was not a representative "forthe purposes of collective bargaining or the adjustment ofgrievances."While employed at the McElroy mine, during the timesrelevant hereto, Naylor was 1 of 23 section foremen whoexercised direct supervision over approximately 420 miners.As a section foreman, Naylor supervised seven men. Accord-ing to the uncontradicted testimony of General Superintend-ent John Stock, among his other responsibilities, Naylor: (1)kept track of the worktime of the men in his section, (2) wasauthorized to assign employees overtime work, (3) was re-sponsible for training employees, (4)-had authority to assignindividual men in his section to particular jobs, (5) had au-thority to send men out of the mine for violating work rules,(6) periodically prepared evaluation sheetswithrespect to thepeople in his section, which evaluations were given considera-tion in determining the qualifications of miners,and (7) wasauthorized to settle grievancesat the firststep of the griev-ance procedure in accordance with the terms of the applicablecollective-bargaining agreement.'Contraryto Respondents,I findthatduring the times material hereto Naylor was arepresentative within the meaning of Section 8(b)(l)(B) of theAct.C.Naylor Suspended From Position of Section ForemanA dispute between Naylor and Larry Francis Hedrick, amember of his crew, during the morning shift on February 9,1973, set in motion the chain of events which gave rise to thisproceeding. Hedrick's job was bolting planks onto the roof ofthe mine seam. This is done in conjunction with the operationof a large machine known as a continuous ripper miner. Atthe time in question, Naylor had directed Hedrick to bolt aplank onto the roof above the machine, and Hedrick hadrefused saying that he was afraid. According to Hedrick, theminer was so close to the wall of the seam that if anythinghad gone wrong and part of the overhead had fallen, he wouldnot have had room to jump away from the zone of danger andwould have been crushed. Naylor's reaction was to tell He-drick'that he was fired. Hedrick then asked to see a safetycommitteeman. Naylor responded with a vulgar term. He-drick then asked to see the mine foreman. Naylor again ut-tered a vulgarity. By this time, Hedrick had become upset andnervous and said that he was sick and wished to leave themine. He then went to the surface. The rest of the crewcontinued to work.When Hedrick came to the surface, he reported what hadhappened to members of the mine safety committee, specifi-cally to Shreves and McGill. Hedrick also complained tothem that incidents involving Naylor "was getting to be oldhat," and told them of a time when Naylor had directed thata belt should be turned on although the mechanic, WoodrowYoho, had put a tag on the belt signifying that no one shouldoperate the belt because a man might be underneath andcould be injured.'The Local's president, Richard Wayt,was summoned and arrived at the mine about 11:15 a.m.Before Wayt arrived Superintendent John Stock called He-drick to his office. Hedrick described what had happened inthe mine that morning. He told Stock that he had felt therewas not enough room for him to work alongside the machine,although Naylor had said there was sufficient space, that hehad become sick, and that Naylor had arranged for him togo to the surface. According to Stock, during that conversa-tion,Hedrick informed him that on February 3 Naylor hadasked Hedrick to post a fire boss slip" and Hedrick also2Thomas Pysell testified that Naylor did not have authority to adjustgrievances because in 1971 Vice President Rouse "had taken the positionthat no Section Foreman was going to be impowered [sic] to settle anygrievances or handle any grievances whatsoever. . ." Regardless of whatwas said at the time referred to by Pysell, Rouse testified without contradic-tion that he never had issued any instructions which revoked the authorityof section foremen to handle grievances, and Naylor testified that as asection foreman he had authority to adjust employee complaints.3Hedrick's testimony does not indicate when this incident occurred orthat he had personally witnessed the event UNITED MINE WORKERS OF AMERICA,DIST NO. 6complained about the way Naylor had been treating him andthat Naylor was riding the whole crew,"always hollering atpeople" and "pushing people."5Stock then called Naylor to his office to hear Naylor'sversion of the incident.6Stock testified that,according toNaylor, Hedrick had complained that the clearance was tootight for Hedrick to do the job assigned to him,while Naylorbelieved that there was sufficient room,and that Hedrickfinally said that he was sick and wanted to leave the mine.Stock further testified that Naylor flatly denied the accusa-tion that on February 3 Naylor had instructed Hedrick topost a fire boss slip for him.By the time Hedrick concluded his talk with Stock, theLocal's president,Wayt, had arrived at the mine.Hedrickrepeated the story to Wayt.'Hedrick also told Wayt aboutthe incident that had occurred the preceding Saturday, Feb-ruary 3, when Naylor had instructed Hedrick to post a fireboss slip for him.'As a result of the report from Hedrick,District BoardM ember Pysell was contacted and a meeting with representa-tives of management was arranged for 4:40 p.m.that after-noon, February 9.Superintendent John Stock met with the union representa-tives at the time scheduled.At the meeting,in addition toStock, were Pysell,the three members of the Local's minesafety committee,and Wayt. Stock testified that mainly theytalked about Hedrick's accusation that Naylor had given hima fire boss slip to post, but in a roundabout way other matterscrept into the discussion.According to Stock, the followingsubjects were discussed:(1) the complaint by Hedrick thatNaylor sought to make him work that morning in a placewhere there was insufficient clearance for him to do the jobsafely;(2) from time to time Naylor had instructed miners topost fire boss slips for him;and (3)" [i]n real general terms,Les Naylor seemed to always be involved"in safety viola-tions. Stock also testified that in addition"itwas mentionedabout[Naylor] pushing people also."9At the conclusion ofthe meeting,Stock informed the union representatives thatNaylor would be relieved of his duties pending a discussion'1A safety examination is required to be made by the section foreman 3hours before the next producing shift begins.After the safety examinationismade,a fire boss slip is posted by the foreman to show that the examina-tion was made.Stock testified that February 3 was Saturday and no produc-tion shift was scheduled to work following the time Naylor asked Hednckto post the fire boss slip so that there then was no requirement to make afire boss examination or to post a fire boss slip5Hedrick testified that after describing to Stock what had happened inthe mine that morning,"I told him that [Naylor was] always just pushinghis men.... [Naylor] told one guy that he couldn't go to the restroom oncompany time;he had to go on his own.."Also, Hedrick complainedto Stock about an incident when Naylor pestered him during his dinnerbreak.6 Stock testified that the "main thing" about which he wished to questionNaylor was Hedrick's accusation that on February 3 Naylor had givenHedrick a fire boss slip to post for Naylor.7 The members of the mine safety committee were with Wayt at the time8A fire boss slip is a sheet of paper which is dated and initialed by aforeman.When the paper is hung on a mine face it signifies that certainsafety tests had been conducted and that the area is safe. If the tests showthat the area is unsafe then a danger sign is hung. The law requires a qualifiedperson,in this case a section foreman, to make the tests and the person whomakes the tests to hang the fire boss slip himself.9Superintendent Stock testified that complaints about Naylor's behaviorwere also made at the meetings of February 16 and 27.545Stock intended to have with Rouse and Schnieder the nextday.District Board Member Pysell testified that he met with theLocal'smine safety committee on February 9, before themeeting with Stock.In addition to being informed about whathad happened that morning,Pysell was told about the Febru-ary 3 incident when Naylor had directed Hedrick to post afire boss slip for Naylor.Pysell also was told that on otheroccasions Naylor had ordered employees Yoho and Hamiltonto initial fire boss slips for Naylor.Pysell testified that at theFebruary 9 meeting Stock and Mine Foreman McCloskyacknowledged that Naylor had twice been reprimanded forimproper handling of fire boss inspections.Stock testified that the reasons which prompted him tosuspend Naylor on February 9 were:(1)Naylor had handledthe situation badly that day; if he had handled it differently"we wouldn'thave had the uproar that we were in at thatpoint"; (2) he wished more time to ascertain whether therehad been any violation of law in relation to the fire boss slipaccusation;and (3) he feared that if he didn't take such actionthere might be a strike.10On Monday,February 12, after Stock had had a meetingwith Rouse and Schnieder,he notifiedWayt, McGill, andShreves that a decision had been reached to suspend Naylorfor 1 week without pay."Pysell was informed by Shreves about the Company's deci-sion.Pysell was of the opinion that the penalty was inade-quate because twice before Naylor had been reprimanded'forfire boss irregularities.He asked Shreves to arrange a meetingwith management.D. February 16 MeetingA second meeting was held on February 16 at which theUnion's opposition to the continued employment of Nayloras a section foreman was the subject of discussion.At thismeeting present for the Company were Superintendent JohnStock,Vice President Richard Rouse, Division Safety Direc-torMich Jane, and Personnel Manager Paul Reck. Presentfor the District were President John Guzek and Board Mem-ber Thomas Pysell;for the Local were the mine safety com-mittee and Richard Wayt.Also present were two inspectorsof the West Virginia Department of Mines, Walter Miller andGrant King, and a representative of the United States Bureauof Mines, John Radozivik.12At the opening of the meeting,Pysell said that the Unionwas dissatisfied with the suspension of Naylor.There wasdiscussion of the February 9 incident involving Hedrick and10 Stock testified that at the meeting of February 9 nothing specific wassaid about a strike, but the atmosphere was tense,there were present themine safety committee and a District representative which indicated toStock"that now we were into a serious matter."11Rouse testified,"We felt that because of[Naylor's] alleged act on thefire boss slip that he should be suspended for one week "12 Stock, Pysell,and Shreves testified that there were still other personspresent at the meetingIhave not attempted to summarize completely the testimony of eachwitness who described what took place at this meeting and at the otherrelevant meetings nor have I referred to all the conflicts in testimony Thisdoes not mean that I have disregarded any testimony or testimonial con-flicts.In making my findings as to what occurred, I have given considerationto, and have evaluated the credibility of, the testimony of all the witnesseswho were questioned about the events 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDother alleged -safety violations by Naylor, including a com-plaint that 8 months earlier Naylor had directed anotheremployee,Woodward Yoho, "to go sign slips down on hisreturn," referringto analleged fire boss violation. Shrevesgave the company representatives a document entitled"Safety Report Form," which listed under six numbereditems safety violations involving Naylor that had occurredbetween October 1970 and March 1971.13 Walter Miller tes-tified that at this meeting or at the February 27 meeting therewas discussion about the way Naylor treated themen in hiscrew and "[t]hat he would holler at his people that wereactually working for him and they didn't- seem to be able tosatisfy him and things of this nature."There came a point during the meeting when the umonrepresentatives asked the West Virginia mine inspectors fora recommendation. Messrs. Miller and King withdrew fromthe meeting for consultation. When they returned, they statedthat everything they had heard was hearsay, but if what theyhad heard was true and if Naylor on February 3 had givena fire boss slip to Hedrick to post for him then they wouldpropose a $250 fine against Naylor. Guzek responded,"[W]e can't go along with [Naylor] coming back." Laterduring the meeting, according to Stock, Guzek suggested thatNaylor should not work as a supervisor but should be givenother jobs to do "because the men wouldn't work if he cameback as the supervisor."14Stock further testified that, at the end of themeeting,"Richard Wayt stated the union's position that Les Naylorbe relieved of his duties and there was a lot of concern aboutthe incident15 and talk about a work stoppage. . . . He saidthere had been a lot of talk around the mine and we don'twant a work stoppage, and we don't want that and the bestway to prevent a work stoppage is to relieve Naylor of all ofhis duties here at the McElroy Mine." Stock further testifiedthat the Union had requested Naylor's removal "[u]ntil thedispute could be settled, the charges proven or disproven.... requested that Naylor be removed of his duties and theywould proceed for a settlement of the dispute through theState Department of Mines ... ." The Union wanted Nay-lor relieved of his duties "until the State Department could[conduct] their investigation and take whatever action wasnecessary."Wayt testified that he did not make the remark attributedto him by Stock, but said, "I possibly could have made arequest to management to relieve Naylor of his duties pend-ing a final decision [as to his qualifications] . . . . The onlything that I could have possibly said would have been lets getthis thing hashed out before it develops into a doggone workstoppage." According to Wayt, the McElroyminehad a verybad record regarding work stoppages and "we were just at13The instrument was prepared and delivered to support the Union'scontention that there is a long history of safety violations on the part ofNaylor14Richard Rouse corroborated the testimony of Stock. Rouse testified,"Mr Guzek said at that time that there would be nobody working for MrNaylor if [Naylor] went back to work " Rouse further testified that becauseof this remark the Company assigned Naylor to nonsupervisory duties untilthe'West Virginia Department of Mines should make a determination re-garding Naylor's qualifications.15The incident referred to was the direction by Naylor'to Hedrick onFebruary 3 to post a fire boss slip.this point of starting to settle down and have less work stop--pages and I didn't want it to rise up and reoccur."The decision reached at the meeting was that Naylor tem-porarily would be assigned to other duties and the Depart-ment of Mines of the State of West Virginia would conductan investigation as to Naylor's qualifications and would takewhatever action was called for.16All witnesses agree that it was decided that the Naylorquestion should be resolved by the Department of Mines. Incontext of the entire meeting, the statements attributed toGuzek and Wayt by Stock were not threats of a strike butexpression of view. The testimony regarding this meeting andthe meetings discussed below by both General Counsel's andRespondents' witnesses is that the union representativesagreed to be bound by the Department of Mines decision,including a decision restoring Naylor to his former positionof section foreman. Of significance also is that, althoughquestioned about the subject, neither Miller nor King recalledany strike threat having been made."E.Developments Between February 16 and March 27Donald Ohler, safety coordinator for the District, testifiedthat in the second week of February 1973 he received a reportthat there was a problem at the McElroy mine concerningNaylor. The complaint was that a hazard wascreated becauseNaylor had instructed miners to post fire boss slips insteadof posting them himself. Ohler telephoned Lawrence Layne,mine inspection supervisor for the Mine Enforcement andSafety Administration, formerly known as the United StatesBureau of Mines, and requested an investigation of the com-plaint. Layne said that the complaint should be reduced towriting and given to him at the time of a mine inspection.Ohler then requested Shreves, chairman of the Local's minesafety committee, to obtain such statements. At a later dateOhler received statements from Hedrick, Yoho, and Hamil-ton.Ohler then prepared a complaint on the letterhead ofUnited Mine Workers of America, which is called "State-ment of Violation" and is dated February 26, 1973. TheStatement of Violation refers to specific fire boss violations byNaylor on January 3 and February 3, 1973, and on two otherunspecified occasions.According to Ohler, copies of thisstatement were delivered at the February 27 meeting to16Certification by the Department of Mines of the State of West Virginiais a prerequisite to an appointment as section foreman. According to Pysell,the Union's attitude was that "we should pursue this within the guidelinesof the State law and have [Naylor] prosecuted under the State of WestVirginia,Department of Mining Law." Pysell further testified that theUnion had agreed that the dispute relating to Naylor should be submittedto the State Department of Mines.17The fact that a walkout occurred on March 28 when rumors spreadamong the miners that Naylor was returning to work as section foremandoes not necessarily support the contention that Guzek's and Wayt's allegedstatements at the February 16 meeting (and Ohler's remarks at the February27 meeting) should be interpreted as constituting threats of a strike If theUnion had called the March 28 strike, then in the light of such later action,the earlier remarks of the union representatives would assume a moremenacing coloration However, I find below that the Union did not initiateand was not responsible for the March 28 walkout. Accordingly, the state-ments made by the union representatives at the February 16 (and February27) meeting were realistic evaluations of the attitudes of the miners and theminers' sensitivity about being exposed to hazardous conditions of work,whether real or imaginary, and were not strike threats UNITED MINE WORKERS OF AMERICA, DIST NO. 6Layne,11 to representatives of the Department of Mines ofthe State of West Virginia, and to representatives of the Com-pany.-On February 27 there was another meeting. Present for theCompany were George Schnieder, John Stock, Paul Reck,and Mike Janc. Representing the District were Thomas Py-sell[ and Donald Ohler, and representing the Local were themine safety committee and Wayt. Also present were Law-rence Layne, Walter Miller, Grant King, and Ford Sampson.The principal subject of discussion was the Union's objec-tions to the employment of Naylor as a section foreman. Atthe February 16 meeting, Miller had advised the union repre-sentatives that for the State to take any action directed to-wards the revocation of Naylor's certification the accusationsagainst him had to be furnished in the form of affidavits. Atthe February 27 meeting, Ohler distributed affidavits of threeminers regarding Naylor's alleged safety violations. Afterconsiderable argument Ford Sampson, executive vice presi-dent of the Ohio Coal Association, which association is thespokesman for a majority, of the coal companies in District6, suggested that the Naylor matter should be referred backto the mine level and that the Local's mine management andthe Local's mine safety committee should develop a programto rehabilitate Naylor. The suggestion was adopted. It wasdecided that John Stock and the mine safety committeeshould develop a retraining program for Naylor that wouldbe acceptable to both the Company and the Union.John Stock testified that, during themeeting,Ohler "madethe statement that if all that he had heard were true, no minerin District No. 6 would ever work for this man," referringto Naylor. Ohler testified he said "[t]hat there would beno miners in District 6 to work for Mr. Naylor until hehad sufficient training and he became competent again."Ohler specifically denied that he or any union official re-questedNaylor's discharge." Pysell remembered that"[s]tatements were, probably made that if [Naylor] re-turns to work the men are not going to accept it. They proba-bly will not work." King testified that he does not recallOhler making the remark attributed to him by Stock, butrecalls Ohler having made the statement that Ohler "didn'tlike this particular type of man referring to Les Naylor as aboss in District 6." Similarly Miller testified Ohler said "thathe didn't feel that [Naylor] should be acting as a certified manin thismine orany other mine in his district, and this is whathe seemed to be concerned with."I find that the remark made by Ohler was not a threat ofstrikke.Neither Miller nor Grant, who were disinterested wit-nesses, remembered the remark as having been threatening.Fuithermore, the decision reached at the meeting (which waslater abandoned) was to retrain Naylor so that he couldresume the position of section foreman. A concomitant threatto strikeunlessNaylor were permanently removed as sectionforeman' would be inconsistent with such action on theUnion's part,Another meeting was held on the evening of February 27isLayne testified that at the February 27 meetmg he received a copy ofthe Statement of Violation and also a copy of the Safety Report Form, whichlisted alleged violations on the part of Naylor between October 1970 andMarch 197119Ohler testified that he was of the opinion that if Naylor was retrainedhe could become a qualified and competent man in the mines547between Stock and the mine safety committee. There wasdiscussion concerning a training program for Naylor, andStock submitted a proposal to the mine safety committee. Thecommittee responded that they wished to study his proposaland would return with a counterproposal. The committee didso a day or two later.Shortly thereafter Richard Rouse informed Stock thatthere would be no retraining of Naylor, but that the questionwas being placed in the hands of the State and whateveraction the State might take would resolve the matter. Stockmet with the members of the mine safety committee onMarch 2 or 3 and relayed the foregoing information to them.In regard to this meeting Stock testified, "I asked the question... once the State rules, win, lose or draw,does that meanthat Les Naylor now comes back and picks up the pieces andstarts over again and Richard McGill said, `Yes. However itgoes that will settle it.' "20Richard Rouse testified that, while the Company was wait-ing for a determination by the State, Naylor was assigned toduties other than supervising men because the union repre-sentatives had made such request and because Guzek hadsaid(at the February 16 meeting) that if Naylor began su-pervising men "there wouldn't be any men working for him."F.The Order of AssessmentBy an instrument headed "Proposed Order of Assess-ment," dated March 27, 1973, Naylor was penalized $250 forhaving violated a specified section of the West Virginia codebecause he had"Assigned an Ineligible person to inspect andtravel an escapeway." The order is signed by Grant King forDistrict No. 1, director of the Department of Mines.21Richard Rouse testified that after he learned of the decisionhe planned to return Naylor to his job as section foreman onApril 3, 1973, because the agreement was that the State'sdecision would be final. 22,G. The StrikeOn March 27,rumorsbegan to`circulateamong the minersthatNaylorwas goingto return to work asa sectionforeman.23Thus, Shreves, who worked on the 4 p.m. tomidnight shift, testified that onMarch 27 when his shiftendedseveral mentold him they had heard that Naylor wasreturningto work the next week.He assuredthe men that20 Stock further testified that he told the mine safety committee that heunderstood that the State would resolve the Naylor controversy and thecommittee concurred. McGill specifically said, "[W]hatever the State de-cides we will have to abide by "21The fine was reduced to $50 on June 8, 197322Grant King testified that in February 1973 he was given informationby the Union which alleged-that Foreman Naylor had committed varioussafety violationsOn the evidence that the Union presented, he found thatone violation had occurred, which is reflected by the March 27, 1973,Proposed Order of Assessment, and that the violation did not warrantwithdrawal of Naylor's certification23 Richard Rouse testified that, on March 27, he informed Naylor that theCompany would return him to work on April 3. Rouse directed Naylor notto contact the Union because Rouse intended to meet with the Local offi-cials and to tell them personally what he was planning to do. According toRouse,"I thought that I could tell them and get the point across and thenif the mine went on strike it would be my fault " Rouse further testified thatNaylor disobeyedhis instructions by snaking several telephone calls on thenight of March 27, one to a member of his crew and several to foremen, andthat is how the word was spread that Naylor was going to return to work. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was no truth to the rumors because therewas an agree-ment with management that when the recommendations ofthe Stateissued managementwould discuss the recommenda-tions with the Local's mine safety committee and would notreturn Naylor to work without first meeting with the commit-tee.Wayt testified that he had hada similar discussion duringthe morning shift on March 28.A work stoppage began on March 28 when the men on the4 p.m. shift refused to go into themine.John Stock testifiedthat when he learned about the strike he spoke with McGillin the hallway. He asked McGill what the problem was andMcGill replied that "the men had heard that Les Naylor wascoming back and ... this is why they were notworking."24Richard Wayt, the Local's president, testified that he wasworking on the day shift on March 28 and, when hecame outof themine1 or 2minutesbefore 4 p.m., John Stock met himin the lamp rack room and asked him to talk to the menbecause they were not getting dressed for work. Wayt askedwhat the matter was and Stock said he did not know. Waytwent into the bathhouse where theminers changeclothes,climbed onto a bench, and asked the men who were there totell him what the matter was. The reply was that they hadheard that Naylor was returning to work on April 3. Waytassured them that therewas an agreementwith managementthat Naylor would not return to theminebefore ameetingbetween management and the committee took place. Therewas a response that Wayt was wrong, that Naylor had calledmembers of his crew and other foremen and had told themthat he was coming back to work on Tuesday. The men thenwent home.Wayt testified that he did not learn about the decision ofthe West Virginia Department of Mines until after he left thebathhouse and met Rouse, Schnieder, and Stock in the hall.Rousethen told Wayt that Rouse had scheduleda meetingwith the mine safety committee for 4 p.m. on March 28because he wanted to talk with the committee about theState's decision. Rouse informed Wayt that Naylor had beenfined $250:25Shreves testified that the instructions to the Local from theDistrict are that whenever there is a work stoppage the Localshould call a meetingas soonas possible to find out what isgoing on and to get the miners back to work. In accordancewith these instructions, Wayt, Shreves, and other officials ofthe Local immediately began to make arrangements to holda membership meeting of the Local for 2 p.m. on March 29,24 Pysell testified that rumors were circulated at the mine that Naylor wasgoing to return to work and that the miners were laughing at the mine safetycommittee because the safety violations would continue unchecked Themidnight shift started to walk off but the Local's committee and its officerspersuaded the miners to remain on the job until more information could beobtained.Pysell also testified that the decision of the West Virginia Department ofMines "was the final decisionand we had to accept it." However,rumors that Naylor was returning to his former position as a section foremanreached the membership before the officers of the Local and the Districtlearned of the decision and before they had an opportunity to explain theState's action and the Union's position to its membership. The reason forthe work stoppage, according to Pysell, was that the membership "didn'tunderstand what had happened- What penalty had been administered "25 Shreves testified that a meeting between the Company and the minesafety committee had been scheduled for 4 p in. on March 28, but that themeeting did not take place because of the strike.which was the earliest practical time, and to publicize it sothat the membership would attend.Of the approximately 400 persons employed in the McEl-roy mine, no more than 2 went to work during the 24-hourperiod of the work stoppage.Richard Rouse testified that on the afternoon of March 28he had a chancemeetingwith Pysell at the Schumaker mine.Therewas a discussionabout the strike at the McElroy mineand Pysell said he understood that the reason for the strikewas that the miners had heard that Naylor was returning towork. Rouse further testified, "I made somereference [to] thefact that what [the Company] ought to do is transfer Mr.Naylor to Ohio and [Pysell] said that would solve your prob-lem but it wouldn't solvemine." Rousethen said that theCompany would not return Naylor to themineas a supervi-sor and Pysell responded "that the men would probably re-turn to work." According to Rouse, the conversation betweenhim and Pysell was not intended to be "a deal." Rouse furthertestified that he already had reached the decision to dischargeNaylor.26A membershipmeetingof the Local was held at 2 p.m. onMarch 29. The meeting was brief. Pysell, who was present,informed the membership that Rouse had told him that Nay-lor would not be reemployed at the McElroy mine. LocalPresident Wayt then stated that the work stoppagewas unau-thorized and ordered the men to return to work. The workstoppage ended at 4 p.m. March 29.H. Naylor's Safety RecordRespondents adduced evidence purporting to show thatNaylor had an extensive history of safety infractions whichcaused theminersin good faith to believe that his continuedemployment represented a danger to them.Larry Hedrick testified that, on February 3, Naylor flaggedhim and another man at the dispatcher's shanty. Naylor gaveHedrick a fire boss slip to post, which Hedrick posted. He-drick further testified that, on January 3, Naylor had givenhim another fire boss slip to hang in the return. Hedrick hadreported this incident to the shift foreman who had assuredHedrick that "[w]e'll take care of it. We'll handle it."Woodrow Yoho testified that in mid-1972 Naylor hadasked him to post a fire boss slip. At the time, Yoho did notrealize that this was a violation of law. Subsequently he dis-cussed the subject with Mine Foreman McClosky.Clark David Shreves testified that in 1970 he received areport from Tom Hazzelet that Naylor had ordered Hazzelettto run a miner for approximately 3 hours when there was nowater available to cool the machine because the water hoseswere broken. The incident was reported to the mine foreman.Also, in the same year, the mine safety committee discussedwith management an incident where Naylor had ordered mento go into areas behind danger signs to remove supplies. Withrespect to both incidents,managementhad advised the minesafety committee that they would straighten out Naylor.Shreves and others testified about an incident when Naylorcame out of the elevator at the bottom of the mine shaft and,to force his way through a group ofmen waitingto get on the26 Pysell's version of the conversation does not differ significantly fromRouse's version UNITED MINE WORKERS OF AMERICA, DIST NO. 6549elevator, he violently waved his bucket and his arms as heplunged into the crowd. Shreves further testified that, at amine safety committee meeting in the last quarter of 1972,McClosky, who then was assistant to the general superintend-ent,was given a sheet which listed Naylor and six otherforemen as "continuously causing complaints to -be madeover safety."John Ruthers testified that in 1971 he received a complaintthat.Naylor would not let his men put in 10-foot bolts whichwere called for as part of the roof pattern. These 10-foot boltsrepresented extra support for the roof of themine.Ruthersdiscussed this complaint with Stock and Schnieder. Ruthersreceived an identical complaint about 3 days later. He againspoke to Stock and Schnieder about it. There were no subse-quent recurrences.R uthers described another complaint he had receivedwhich concerned an incident in which a continuous ripperminer had overheated and Naylor had the inspection plateremoved and a fan, which normally blows air at the face ofthe mine, attached to the side to cool off the connection. Thisincident, according to Ruthers, occurred in early 1973. Fur-ther, according to Ruthers, there were three valid fire bosscomplaints made concerning Naylor in a period of 3 months.Richard Wayt testified that "it seemed like every unionmeeting, Naylor was in the safety committee's report eithercausing a safety violation or having someone else cause asafety violation."27Also, at the February 16 meeting, Shreves gave the Com-pany a document listing six areas of safety violations by Nay-lor which occurred between October 1970 and March 1971,and, at theFebruary 27meeting,Ohler delivered to the Com-pany a copy ofhis Statementof Violation.After the hearing in this matter was initially closed, theSupreme Court on January 8, 1974, issued its decision inGateway Coal Company v. United Mine Workers of America,District 4, Local 6330,414 U.S. 368, which focused on severalsubjects which are in issue in this proceeding. The record wasreopened and a further hearing was held on March 20 and 21,1974, to give the parties an opportunity to supplement theevidence previously adduced in light of the rulings in theGateway Coaldecision.Among other things, in theGateway Coalcase the Courtheld that "a work stoppage called solely to protect employeesfrom immediate danger is authorized by Section 502," butthat a union seeking to justify under Section 502 an otherwiseprohibited work stoppage must present "ascertainable, objec-tive evidence supporting its conclusion that an abnormallydangerous condition for work exists." In the statement oftheir defense made at the opening of the hearing in this case,Respondents contended, among other things, that pursuantto Section 502 of the Act the work stoppage may not bedeemed a strike because the miners had a good-faith beliefthat the employment of Naylor in a supervisory capacitycreated a continuing hazard constituting abnormally danger-ous conditions for work. Proof of such good-faith belief alonewould not constitute a defense because inGateway CoaltheSupreme Court specifically reversed the holding of the court27 F'ysell testified, "It wasn't that [the miners] didn't like [Naylor], theyjust didn't like his attitude towards safety. I never heard anything personalabout him."of appeals that a "good faith apprehension of physical dan-ger" may satisfy the criteria of Section 502. At the reopenedhearing,Respondent offered additional evidence regardingNaylor's unsafe proclivities in order to establish by "ascer-tainable, objective evidence" that the continued employmentof Naylor as a section foreman in the McElroy mine wouldconstitute an abnormally dangerous condition for work.In attendance at the reopened hearing was Lawrence L.Layne, who is a coal mine inspection supervisor of the Wheel-ing field office in the Mine Enforcement and Safety Adminis-tration (successor to the United States Bureau of Mines) ofthe Department of Interior. Towards the end of the hearing,Mr. Layne was called to testify as to whether various inci-dents described at the hearing violated regulations publishedin Title 30 of the Code of Federal Regulations, which set forthsafety standards for underground coal mines subject to theFederal Coal Mine Health and Safety Act of 1969. Layne wasaccepted by all parties as a qualified expert witness in connec-tion with mine safety matters.The evidence relating to Naylor's alleged unsafe conduct insummary is as follows:Drilling:Keith Ware testified that in August 1972, whilehe was assigned to the job of bolting planks to the mine roof,he observed loose overheadslatewhich he proposed to prydown, the normal procedure in such case, but Naylor in-structed him not to do so. As Ware was drilling into the rock,itbroke into pieces and fell around him and bits of rock hithim on the shoulder. His injuries were slight and he was ableto continue at work. With respect to this incident, Laynetestified that any observable loose rock should be taken downbefore planks are attached to the roof. If the loose rock can-not be pried out of place, then the proper procedure is to backup the miner and cut down the loose rock, using the cuttingbits of the machine. According to Layne, no specific regula-tion was violated, but poor judgment was shown and a safetyhazard was created by not prying out the loose rock beforebolting the roof plank in place. If there had been a differenceof opinion between Ware and Naylor as to whether the pieceof rock in question was loose, the fact that the-rock brokewhen Ware drilled into it confirms Ware's judgment that itwas hazardous to bolt a plank to that section of the overheadwithout first prying out the loose rock.Blowing cables:Woodrow Yoho, a first-class mechanic,testified that about September 1971 Naylor instructed him toblow a cable which, because of an internal short circuit, wastripping a circuit breaker. When Yoho said he did not knowhow to do that, Naylor showedhim.28(As explained byJohn Stock, sometimes a ground wire of an electric cable willfray and a piece of wire about the size of a paper staple willwork its way through the insulation and contact one of theelectrical conductors which will cause the circuit breaker totrip.By inducing power into the ground wire, the fault willburn off and the cable will be cleared. Blowing cable normallyshould not produce a shock because the ground wires remainundisturbed. However,it ispossible when blowing a cable tocause a fire which might injure persons in the vicinity.) Yohofurther testified that about 2 days later Naylor again in-structed him to blow the cable and, because Naylor had28Naylor testifiedthathe does not know how to blow cable 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDturned power into the machine whileYohohad the groundwires detached,Naylor received an electrical shock.29Layne testified that blowing cable has been an acceptedway of discovering a short circuit or a fault in cable becausethere have been no other reliable fault indicators available.However,blowing cable constitutes a safety hazard becausethis practice can result in burns or even electrocution. Thereisno specific regulation forbidding blowing cable, but inApril 1970 an internal directive was issued by the Bureau ofMines which prohibits blowing cable unless done in a fire-proof enclosure off the working section and under controlledconditions.Although this directive was not circulated outsidethe Agency,Layne is of the opinion that the management ofthe mines was told about the directive by the Agency's inspec-tors.Whether Yoho on the occasions in question blew the cableson his own initiative or on the instructions of Naylor is im-material.In either case, it was done with Naylor's consent.It is noted that these incidents occurred about September1971. There is no evidence that Naylor permitted cable to beblown at any later time and, while the procedure is hazard-ous, it has been an accepted practice in the mines over a longperiod of time.Driving equipment over electrical cable:Woodrow Yohotestified that in late 1972 a machine was driven over a cablein order to untangle the cable. According to Yoho this mighthave caused the electrical cable to tear and might have elec-trocuted the machine operator.Yoho spoke to Naylor aboutthe incident,who advised him that the practice was permissi-ble so long as planks or rock are laid alongside the cable toprotect the cable. Yoho referred the matter to the mine safetycommittee and subsequently Naylor informed Yoho that hewould no longer untangle cables by running machines overthe cable. Naylor testified,and was confirmed by Yoho'stestimony,that on the occasion in question the cable wasprotected or bridged by planks of wood. Layne testified thatequipment may be moved over electrical cable if the cable isadequately protected by bridging with suitable materials suchas wooden planks. Accordingly,this incident does not consti-tute evidence of an unsafe practice.Red hat working behind danger sign:John P. Ruthers testi-fied that in October 1972 he and other members of the minesafety committee,while on a routine inspection,observed ared hat(an employee who has less than 6 months' experiencein mines)pulling protective curtains from an area behind adanger sign. Naylor was present. The committee discussedthe incidentwith himand "agreedthat itwas just a mis-demeanor and that was about all" and no further action wastaken in the matter.Layne testified that regulations prohibitunauthorized persons from entering any place designated asdangerous.The testimony with respect to the incident inquestion is vague. It is not clear that the area in question wasforbidden to employees.The members of the mine safetycommittee who observed the alleged violation did not deem29Naylor testifiedthat on this latter occasion Yoho suggested that heblow the cable in order to clear the trouble which was interfering with theuse of the machine.After thecable was blown and the leads reinserted,Naylor gotshocked.Naylor toldYoho whathad happenedand Yoho re-plied that the ground wires had not been connectedNaylor cautioned himthat equipment cannot berun withoutthe ground wires beingconnectedthematter significant.The safety hazard involved was- atmost minimal.Elevator incident. AnthonyMartin Skrypek testified that inthe latter part of 1972 Naylor came off the elevator into themine and,to make his way through the crowd waiting outsidethe elevator,began to-swing his arms and wave his lunchbucket, and in the process hit Skrypek with the bucket.Shreves also testified about this incident.According to Nay-lor, so many men were grouped in front of the elevator thathe had to force his way through them.Although Naylor'sconduct in pushing his way through the crowd may have beenoverly aggressive,no one was in peril of serious injury, andthus the incident did not create an abnormally dangerouscondition for work.Removal of ventilating tube and inspection plate:LarryHedrick testified that on an occasion in October or November1972 the contactor box (where switches and electrical con-tacts are housed)of the miner overheated.The machine wasstopped, the inspection plate taken off the contactor box, andthen the ventilation tube, which is used to ventilate the coalface, was removed from its normal position and was used tocool the contactor box. When the miner was put back inoperation,the ventilating tube was returned to its place, butthe inspection plate was not replaced. Hedrick reported thisincident to the mine safety committee.Naylor testified thatthe incident did occur, but that it was not on his instructionsand further that when the miner was returned to operationthe inspection plate was in place. Lawrence Layne testifiedthat no violation of safety regulations was involved when theventilating tube was used to cool the contactor box. However,according to Layne, it would be a violation to operate theminer with the inspection plate off the contactor box. As tothat portion of the incident,Hedrick did not testify thatNaylor saw or was aware that the miner was being operatedwith the inspection plate removed from the contactor box andNaylor testified that so far as he knew it had not happened.I find the evidence in regard to this incident does not establishculpability on the partof Naylor.Moving lunch buckets:John P. Ruthers testified that therewas an occasion when Naylor moved the lunch buckets of themen in the section to a place which Ruthers considered un-safe. The men complained to the shift foreman, who permit-ted them to eat in another section of the mine. Naylor testi-fied that he had moved the buckets because the men hadplaced them so far from the working face of the mine that toomuch time would have been spent during the meal breakgoing to and from the place where the buckets had been leftinitially.He further testified that he moved the buckets whenthe men ignored his instructions to place them closer to theworking face and that where he placed the buckets was a safeplace to eat.Even were Ruthers' descriptionof theincidentaccepted, I find that the incident did not create an abnormallydangerous conditionfor work.-Roof bolts:Larry Hedrick testified that four times betweenSeptember 1972 and February 1973 Naylor instructed him touse 6-foot roof bolts when Hedrick believed that 10-foot boltsshould have been used This testimony merely reflects thatthere was a difference of opinion between Hedrick and Nay-lor.There is no evidence that Naylor failed to comply withthe established roof support plan or regulations applicable UNI77ED MINE WORKERS OF AMERICA, DIST NO. 6thereto or that any danger arose from the use of 6-foot boltson the occasions in question.Using dull cutting bits:Ruthers testified that there was anoccasion that Naylor directed Joe Wood to continue cuttinginto the coal face although Woods had complained that thebitswere dull and were not cutting properly. According toRuthers, the use of dull bits could cause a dust explosion ifall other conditions favoring an explosion existed. John Stocktestified that he had instructed the foremen to change bitswhen it took the miner 30 to 35 seconds to cycle (with newbits the time of a cycle is 20 to 25 seconds).Basedon Ruthers'testimony, I cannot find that on the occasion in question thebits were dangerously dull.Changing bits without blocking the head:James Marsh tes-tified that one day in January 1973 he observed the men inNaylor's section changing the bits on a miner without havingblocked the head. This is an unquestioned safety violation.Marsh further testified that he observed Naylor at the oppo-site side of the machine and mentioned to Naylor that thehead was not blocked while the bits were being set. Naylor'sreply was, "Get yoursafety glasseson." Naylor testified thatwhile the bits were being changed he was in a different mineentry.When he came to the miner, Marsh was there and toldhint that the men were setting the bits with power on theminer and the head not blocked. Naylor instructed the mento shut off the powerand toblock the head. Naylor furthertestified that he had instructed the men to change the bits andthat they should have turned off the power and should haveblocked the head. I believe that Naylor's testimony is notinconsistent with Marsh's and find that as soon as he learnedof the unsafe condition he took steps to remedy it.Replacement of circuit breaker:James Marsh, who wasemployed in the mine as a first-class electrician, testified toan incident where he asked Naylor for permission to changea defective oil circuit breaker which would have requiredturning off the power to the machines then in operation.Naylor told him that he should wait and should replace thebreaker during the shift change.Marsh telephoned MineForeman McClosky, who gave instructions that the circuitbreaker should be replaced at once, which was done. Law-rence Layne testified that defective circuit breakers should berepaired immediately.In this situation,there was no violationof regulations because the repair was promptly made.Posting fire boss slips:Larry Hedrick testified that on Janu-ary 3 and February 3, 1973, he posted fire boss slips forNaylor at the latter's request. Keith Ware testified that aboutSeptember 1972 he hung a fire boss slip for Naylor at thelatter's request. Also,Woodrow Yoho testified that in mid-1972 he posted a fire boss slip for Naylor. Naylor admittedthe incident about which Yoho testified and also that he gaveLarry Hedrick a fire boss slip to post on January 3, 1973, butdenied the other incidents. It is noted that on March 27, 1973,Naylor was found guilty of a fire boss violation by the Depart-ment of Mines of the State of West Virginia.Layne testified that the regulations require the person whomakes the fire boss examination to post the slip himself. It isconceded that Naylor was guilty ofat leasttwo fire bossviolations and, if all testimony offered by Respondents in thisregard is credited, Naylor may have been guilty of as manyas four fire boss violations.551IConclusion Regarding the Section 502 IssueThe McElroy mine personnel and the union officials wereconcerned about Naylor's safety practices. The series of meet-ings held during the month of February confirm the genuine-ness of such concern and their belief that the continued em-ployment of Naylor as a section foreman constituted a threatto the safety of the miners. On the other hand, Respondentscontend that they did not object to Naylor's employment, oreven to his employment as a section foreman, as reflected bythe meeting of February 27, 1973, provided that he first wentthrough a satisfactory course of retraining and learned tofunction safely.I find that the miners and the union officials had a good-faith belief that the employment of Naylor as a section fore-man without a period of retraining represented a danger tothe men in the mine. However, I find that the evidence ad-duced does not demonstrate that his presence in the mine asa section foreman created an abnormally dangerous conditionfor work. As I understand Section 502, it does not excuse awork stoppageunlessthere existed a condition which thenand there constituted an abnormally dangerous condition forwork. Although the testimony summarized above shows thatNaylor over a period of 2 years may have been guilty of upto four fire boss offenses and three other safety infractions, inthe aggregate they do not establish that his presence in themine as a sectionforeman constitutedan immediate danger.The term "abnormally dangerous condition for work" meansthat the employees are in imminent peril. It is not enough toestablish a speculative possibility of hazard based,as in thiscase, on sporadic safety violations of a section foreman overa period of several years.30J.Conclusions1.As to nature of the objections to NaylorGeneral Counselsuggeststhat the objections to Naylorstemmed from the fact that he pushed the men in his crewharder than they wished and because he was otherwise offen-sive to the rank-and-file employees. The evidence reflects thatthere were complaints about Naylor's behavior. Hedrick onFebruary 9 told Superintendent John Stock that Naylor was"always just pushing his men."Similar complaints werevoiced at the meetings on February 9, 16, and 27. Thus,according to Walter Miller,as assistantinspector for theWest Virginia Department of Mines, at either the February16 or the February 27 meeting, there was some discussionabout the way Naylor treated the men in his crew, that "hewould holler" at them,that the men didn't seem to be ableto satisfy him, and things of like nature. Despite this, how-ever, I find that the evidence in the case is overwhelming thatthe reason the mine employees and the Union wanted Naylorrelieved of his duties as section foreman,at least until hereceived further training, was their belief that in the perform-ance of his duties Naylor ignored established safety precau-tions and thereby created hazardous conditions for work.30 It is unnecessary to determine the following questions discussed in theCompany's brief (1) whether an individual may be the continuing sourceof an abnormally dangerous condition and (2) whether Sec.502 protectsonly those employees who are directly threatened by the condition. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDComplaints about Naylor's unsafe work practices were regis-tered with the Company on several occasions prior to Febru-ary 9, 1973. Thus, Clark David Shreves, chairman of the minesafety committee, testified that in the last quarter of 1972 ata regular safety committeemeetinghe gave the Company adocument which listed the names of seven section foremen,including Naylor, as "continuously causing complaints to bemade over safety." Pysell testified without contradiction thatat the February 9, 1973, meeting Superintendent John Stockand Mine Foreman William McClosky acknowledged thatNaylor had been reprimanded on two occasions for fire bossirregularities. The evidence concerning the meetings held inFebruary 1973 reflect that both the union representative andcompany management were concerned with Naylor's allegedviolations of safety precautions and any complaints voicedabout his personal behavior at these meetings were purelyincidental to the principal subject of discussion. The eventwhich precipitated the instant controversy occurred whenHedrick left the mine on February 9. After Stock spoke withHedrick, Stock summoned Naylor. Stock was asked at thehearing what prompted him to call Naylor and he answered,"The allegation that LarryHedrickmade, that Les[Naylor] gave him the fire boss slip to post a week earlier."Thus, Stock's concern was focused upon the accusation re-garding Naylor's disregard for safety regulations, not uponwhether Naylor wasa demandingsupervisor or upon hispersonal relationships with his work crew. At themeetingthat night, the parties gave most of their attention to Naylor'squestionable safety practices. According to Stock, the sub-jects discussed were Hedrick's complaint about Naylor whichled Hedrick to leave the mine that morning, the accusationagainst Naylor regarding fire boss violations, and the fact that"in realgeneral terms, Les Naylor seemed to always be in-volved" in safety violations; only incidentally "itwas men-tioned about [Naylor] pushing people also." Themeetingsheld on February 16 and February 27 were almost totallydevoted to discussion of allegations regarding Naylor's viola-tions of safety precautions and what to do, including retrain-ing Naylor and submitting the matter to the West VirginiaDepartment of Mines for resolution. The fact that representa-tives ofthe West Virginia Department of Mines and represen-tatives of the United States Mine Enforcement and SafetyAdministration attended thesemeetingssupport the conclu-sion that the purpose of the meetings was to resolve safetyproblems and not personal complaints about Naylor.2.As to Naylor's suspension between February 9 andMarch 29The operative allegation of the complaint, as amended atthe hearing, reads as follows: "Respondents, by their officers,agents, and representatives, on or about February 16, Febru-ary 27, and March 29, 1973, threatened a work stoppage orstrike, and, on or about March 29, 1973, engaged in suchwork stoppage or strike to force Consolidation to cease em-ploying the Charging Party as a supervisor at the Mounds-ville,West Virginia, facility."On February 9 Naylor was suspended from his job assection foreman because of the Union's complaints. At theFebruary 9 meeting and the February 16 and 27 meetings, theUnion insisted that Naylor should not be returned to duty assection foreman until the question of his -competence is re-solved. The Company acceded, although initially the Com-pany had intended to suspend Naylor for 1 week only. Thus,Respondents bear responsibility for the fact that Naylor wassuspended initially on February 9 and was not thereafterrestored to his position as section foreman before March 29,1973. However, Naylor's removal from the position of sectionforeman in the period between February 9 and March 29,1973, is not alleged in the complaint as a violation of the Act,although the complaint alleges that on February 16 and 27,1973, Respondents threatened a work stoppage to force theCompany to cease employing Naylor as section foreman.General Counsel does not give any reason for this incon-gruity. A possible explanation may be that beginning on Feb-ruary 9 the Company and the Respondents were engaged ina dispute, subject to the grievance procedures of the parties'collective-bargaining agreement, concerning a mine safetyquestion, and it was,agreed that pending resolution of thedispute the alleged dangerous situation should be alleviatedby suspending Naylor from the position of section foreman.Therefore, during the interval between February 9 and theDepartment of Mines decision on March 27 determiningNaylor's qualification, Naylor's suspension was for a reasonunrelated to his function as the Company's representative"for the purposes of collective bargaining or the adjustmentof grievances" and consequently was not within the purviewof Section 8(b)(1)(B).313.As to Respondents'responsibilityfor Naylor's dischargeRespondents argue that Naylor was discharged by theCompany for insubordination and not in response to theUnion's pressures or the strike. Superintendent Stock sus-pended Naylor from his duties as section foreman on thenight of February 9, 1973. He gave three reasons for hisaction: first, Hedrick's complaint and Stock's belief that "ifLes Naylor would have handled the situation a little differ-ently at that point, we wouldn't have had the uproar that wewere in at that point"; second, Stock needed time to investi-gate whether Naylor had violated any of the mining laws ofthe State of West Virginia, particularly laws applicable to fireboss inspections; and third, although no mention of strike wasmade by any of the union representatives on the night ofFebruary 9, Stock nevertheless, feared that if he did not sus-pend Naylor there might be a strike. General Counsel doesnot contend that the suspension of Naylor on this occasionwas unlawful. The Company initially decided that Naylorshould be suspended for 1 week because of an alleged fire bossinspection violation on Naylor's part. At the February 16meeting, the Union took the position that a 1-week suspen-sion was inadequate. It was then decided that Naylor tem-porarily would be relieved of his duties as section foremanand would be assigned to other work until the Departmentof Mines of the State of West Virginia could conduct aninvestigation of Naylor's qualifications and could take appro-31 If, during the period between February 16 and March 29, 1973, Re-spondents did not violate Sec. 8(b)(1)(B) because of their insistence thatNaylor should be suspended from the position of section foreman, then theunion representatives' alleged incriminatory remarks made at the February16 and 27 meetings, which impelled the Company to accede to the Union'sposition, likewise cannot be construed to have violated the Act. UNITED MINE WORKERS OF AMERICA, DIST NO. 6priate action.On February 27, the Company's and theUnion's representatives entered into a tentative understand-ing that they would developa trainingprogram for Naylorand upon hissuccessfulcompletion of the program he wouldbe returned to his previous position. However, a few dayslater this understanding was withdrawn and the Union andthe Company agreed to permit the Department of Mines toresolve the Naylor controversy. The parties agreed to acceptwhatever decision the Department of Mines reached. in themeantime, Naylor did not work in the mine.On or about March 27, a decision was reached by thedirector of the Department of Mines of the State of WestVirginia that Naylor should be fined a dollar amount for a fireboss violation.Apparently notice of thisdecisionwaspromptly transmitted to the Company but not to the Re-spondents. Richard Rouse scheduleda meetingfor 4 p.m. onMarch 28, 1973, with the mine safety committee at whichtime he intended to advise the committee of the State's deci-sion.According to Rouse, "I thought that I could tell themand get the point across and then if the mine went on strikeitwould be my fault." The testimony of Shrevgs and Waytis that they also understood that the Company would take noaction regarding Naylor without first meeting and discussingthe subject with the mine safety committee.On March 27, 1973, Rouse advised Naylor that the Com-pany was going to return him to work as section foreman onApril 3 and specifically instructed Naylor not to contact theUnion because Rouse first wished to meet with the Local anddiscuss the matter with them. However, Naylor ignored theseinstructions and toldone manon his crew and several fore-men that he was going to return to work. According toRouse, that is why the rumor spread among theminers onMarch 28. Rouse testified, "I've discharged [Naylor] becausehe disobeyed my orders in calling peopleand tellingthem thathe was coming back to work, plus the fact that themine wenton strikeas a resultof it." Rouse specifically testified that hemade no deal with the Union to end the strike and did nottestify that he had discharged Naylor in order to bring thestrike to an end. Thus, according to Rouse, Naylor was dis-charged for his insubordination which led to a work stoppage.This is not a situation, such as often occursin 8(a)(3) cases,where an employer when discharging an employee is in-fluenced by both lawful and unlawful considerations and,because he is unableto disentanglethe lawful from the unlaw-ful motives, the discharge is held to be unlawful. Neither theCompany nor Rouse is accused of having engaged in unlaw-ful conduct. There is no basis for imputing to Rouse a desireto conceal or distort the reason' for Naylor's discharge. IcreditRouse's testimony that he discharged Naylor for in-subordination and therefore find that General Counsel hasnot proved by a preponderance of the evidence that Respond-ents caused or were responsible for Naylor's discharge. This,however, does not mean that the violations of the Act allegedin the complaint did not occur but only that an appropriateremedy would not include any reimbursement to Naylor forloss of wages.3232 SeeN.L R.B v Silver Bay Local Union No. 962, International Brother-hood of Pulp, Sulphite & Paper Mill Workers, AF-CIO [Alaska Lumber &Pulp Co, Inc.],510 F.2d 1364 (CA. 9, 1974), where the court questionswhether the Board may order backpay for a violation of Sec. 8(b)(1)(B).4.As to the applicability of Section 8(b)(1)(B)553The substantive question in this case is not whether Re-spondents caused Naylor's discharge but whether Respond-ents exerted restraint or coercion upon the Company to com-pel the removal of Naylor as section foreman. Section8(b)(1)(B) is not confined to a situation where a union objectsto the way in which a supervisor may represent the employerin collective bargaining or in grievance adjustments. Nor-mally, whenever a union seeks to dictate who may be em-ployed as a supervisor there is a putative violation of Section8(b)(l)(B).33Quoting fromN.L.R.B. v. International Ladies'Garment Workers' Union, AFL-CIO [Slate Belt Apparel Con-tractors Assn.],274 F.2d 376, 378 (C.A. 3, 1960), Respond-ents contend that such application of the statute "is not abso-lute or immutable." They argue: "Certainly the Section,tempered by the rule of reason, cannot be applied here, wherethe union actions (1) were beyond doubt motivated by a goodfaith belief that without further safety training, Mr. Naylor'spresence constituted an imminent danger to the lives of hun-dreds of men (not to mention valuable natural resources), (2)where the unions only sought to have him trained and did notseek his outright discharge, and (3) where the men stoppedwork only because they were told that their employer wasabout to break an agreementa g r e e m e n t .In expanding upon thisargument, Respondents contend that "a union does not ille-gally coerce the, employer when it seeks action against asupervisor for acts not undertaken in carrying out his em-ployer's policies." The cases cited by Respondents,LocalUnionNo. 453, Brotherhood of Painters, Decorators andPaperhangers of America, AFL-CIO (Syd Gough and Sons,Inc.),183 NLRB 187 (1970), andMeat Cutters Union Local81 of the Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO v. N.L.R.B.,458 F.2d 794(C.A.D.C., 1972), are inapposite as they deal with the ques-tion of whether a union may legally discipline a supervisor-member for acts which are not performed by the individualin furtherance of his obligations as the employer's representa-tive.This case does not involve union discipline. Further, inthis case the objections to Naylor arose from and were di-rectly related to the performance of his duties as a sectionforeman in the McElroy mine. Respondents further contendthat "where a union takes action against a supervisor becauseof his personal characteristics, and those personal character-istics have a direct impact upon the employee's job interests(e.g., not mere dislike of the individual), the conduct is pro-tected." Cases cited by Respondents, such asPlastilite Corpo-ration,153NLRB 180 (1965);Dobbs Houses, Inc.,135NLRB 885 (1962); andAmerican Art Clay Company, Inc.,142 NLRB 624 (1963), enfd. 328 F.2d 88 (C.A. 7, 1964), are33Board cases interpret the term "representatives for the purposes ofcollective bargaining or the adjustment of grievances"broadly to include allemployees who are supervisors within the meaning of Sec. 2(11) of the Act.This has come to be known as the "reservoir doctrine "Toledo Locals Nos.15-Pand 272oftheLithographers and Photoengravers International Union,AFL-CIO (The Toledo Blade Company,Inc.),175 NLRB 1072(1969),enfd.437 F 2d 55 (C A 6, 1971),International Associationof Heat & FrostInsulators&AsbestosWorkers, Local127 (CorkInsulatingCompany ofWisconsin,Inc.),189 NLRB 854 (1971),Detroit Newspaper Printing Press-men's UnionNo. 13,International Printing Pressmen and Assistants' Unionof North America, AFL-CIO (The Detroit Free Press),192 NLRB 106 (1971). 554DECISIONSOF NATIONALLABOR RELATIONS BOARDinapplicable becausetheydeal not with the question ofwhether a labor organization has engaged in a violation ofSection 8(b) of the Act but rather witha different,althoughnot entirely unrelated,question of whether employee conductis protected activity under Section7 of the Act. Inthe contextof alleged violations of Section 8(b)(1)(B),Respondents' ar-gument has been rejectedby theBoard inCommunicationsWorkers ofAmerica,Local No. 2550, AFL-CIO (AmericanTelephoneandTelegraphCompany,LongLinesDepartment),195 NLRB 945 (1972);Silver Bay Local UnionNo. 962,International Brotherhoodof Pulp,Sulphite and Pa-per Mill Workers, AFL-CIO (Alaska Lumber & Pulp Co.,Inc.),198 NLRB751 (1972),affd. 510 F.2d 1364 (C.A. 9,1974); andLaborers'International Unionof North AmericaaAFL-CIO, Local 478 (International BuildersofFlorida, Inc.),204 NLRB 357 (1973).The only case which seems to supportRespondents in any way isCarpentersDistrictCouncil ofSabineAreaand Vicinity(Miner-DederickConstruction Cor-poration),195 NLRB 178(1972). Therethe Board adoptedthe followingrationale:5.As toRespondents'responsibility for the strikeI now turn to the more nettlesome problem of whetherRespondents may be charged with responsibility for the strikewhich began on March 28, 1973. I conclude from my re-search, including reading the cases cited to me by GeneralCounsel, Respondents, and the Company, that a union is notautomatically responsible for the strike action of its member-ship. For'responsibility to attach the union must have called,adopted, encouraged, ratified, or prolonged the continuationof the strike.35 As union leaders frequently deny responsibil-ity for work stoppages the cases cited to me, for most part,-35Local 760, International Brotherhood of Electrical Workers, AFL (Ro-ane Anderson Company),82 NLRB 696, 704 (1949), cited by GeneralCounsel, is not to the contrary In his brief, General Counsel quotes thefollowing extract from the cited case:The very fact of such mass quitting alone supplies persuasive evidence,sufficient in the absence of a plausible and adequate contrary explana-tion, to support an inference that the cessation of work was the outcomeof strike or concerted action aimed at a common objectiveItwould be a rather harsh and rigid application of8(b)(1)(B) to say that a union could not under penaltyof violating the law help to protect its members andemployees it representedagainstpotential danger, be-causethe danger happened to be in the person of acompany supervisor. Plainly thereis tensionbetween8(b)(1)(B) on the one hand and the protected rights ofemployees and their representatives, and perhaps even aunion'sobligation to protect the employees, on theother.The test of whether the attempt to remove a supervisor,)(1)(B) seems . . . to turn moreviolates Section 8(bon the Union's motivation, that is, whether it seeks hisremoval . . . because of his supervisory conduct, or forsome other reason.However, thisdictumhas been rejected, at least implicitly, inthe cases cited above.", As I find that the objective of thestrike was not related to Naylor's function as a representative"for the purposes of collective bargaining or the adjustmentof grievances," the opinion of the Supreme Court, issued onJune 24, 1974, inFlorida Power & Light Company v. Interna-tional Brotherhood of Electrical Workers, Local 641, 622, 759,820 and 1263,417 U.S. 790 (1974),suggestsfor that reasonalone there may be no violation of Section 8(b)(1)(B) in thiscase.However, such conclusion would be inconsistent withpriorBoard decisions.Because I am recommending dismissalof the complaint on other grounds, it is unnecessary for meto anticipate here how the Board will revise its interpretationsof Section8(b)(1)(B).34 It is unnecessary to decide whether the applicable collective-bargainingagreement imposes a no-strike obligation upon Respondents because thatquestion would become material only if it were necessary to decide whetherthe March 28, 1973, strike constituted a protected activity within the mean-mg of the Act.However, this quotation goes to the question of whether a mass quitting wascollective rather than individual action, and not to the question of unionresponsibility for a work stoppage. Furthermore, the footnote to this text,is as follows:That is not to say, however, that, where the employees are organized,an inference is also justified that the strike or concerted action wasauthorized by their labor organization. Union responsibility must beestablished by an independent showingThe principle expressed inNorth American Coal Corporation v. Local Union2262, United Mine Workers ofAmenca, et at,86 LRRM 2339, 2344 (C A.6, 1974), that "unions may only be held responsible for the authorized orratified actions of its officers and agents," is followed by the BoardSouth-east Idaho Building and Construction Trades Council and its local members(Westinghouse Electric Corporation),164 NLRB 773, 779 (1967) As Gen-eral Counsel points out in his brief, "The criterion is `whether the union gaveits approval to the action taken,'Local Union No. 2, United Association ofJourneymen and Appren tices of the Plumbing and Pipe Fitting Industry, etc.(Astrove Plumbing),152 NLRB 1093, 1105 "In the brief filed on behalf of the Company the contention is made that"[t]he principle is well settled that as long as a union is functioning as a unionitmust be held responsible for the mass action of its members " Suchassertion is found in cases cited in the brief and has been repeated as recentlyasMay 17, 1974, inWagner Electric Corporation v Local 1104, Interna-tional Union of Electrical and Machine Workers,86 LRRM 2602, 2603(C A. 8, 1974). However, in most cases where the assertion appears it isdictumbecause the courts in those cases found, based on direct or circum-stantial evidence, that the union had instigated, adopted, or ratified thestrike. In any event, "[t]he Board has taken the position that in order toestablish the liability of a union for [a] violation . it is not sufficient thatthe rank and file members of the union engaged in the. conduct. Officialsmust have participated in, ordered or authorized the conduct."New PowerWire and Electric Corp. and P & L Services, Inc v. N.L.R B.,340 F.2d 71,72 (C.A 2, 1965). As expressed by Professor Archibald Cox, "The unionisaseparateentity(fromitsmembers)As' agent of theemployees-principals, it is not liable for its principals' default and.themembers are not its agents " Cox,Some Aspects of the Labor ManagementRelations Act, 1947,61 Harvard L. Rev. 274, 307 (1948). See alsoLocalUnion No. 2 of the United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada,AFL-CIO (Astrove Plumbing and Heating Corp.),152 NLRB 1093, 1105(1965);Spelfogel,WildcatStrikesandMinorityConcertedActivity-Discipline, Damage Suits and Injunctions, 24Labor Law Journal592,609-611 (Sept 1973) UNITED MINE WORKERS OF AMERICA, DIST NO. 6-turn on whether the disclaimers were credible. In resolvingsuch issues, the Board considers all the circumstances andmay attach liability to a union for a work stoppage evenabsent direct evidence that the union had instigated, en-dorsed, or ratified the strike.At the February 9, 1973, meeting, following discussion ofNaylor's alleged safety offenses,the Company announcedthat it would suspend Naylor. Although the suspension wasin direct response to the complaints of the Union, there is nocontention that it was unlawful. Presumably, General Coun-sel's position is that Naylor was suspended by the Companyto assist in resolving a safety dispute under the terms of theapplicable collective-bargaining agreement which,in perti-nent part, provides:When a dispute arises at the mine involving health orsafety, an immediate, earnest and sincere effort shall bemade to resolve the matter through the following steps:(1) By themine managementand theminehealth andsafety committee.Itwould be anomalous for General Counsel to contend thatan action taken to resolve a dispute, particularly a disputeinvolving safety in so dangerous an occupation as coal min-ing, under the terms of a subsisting collective-bargainingagreement constitutes a violation of Section 8(b)(1)(B). Thesuspension was continuedthrough February 16. On that daythere was another meeting at which it was decided that Nay-lor's suspension should be continued until the questions relat-ing to his qualification as a section foreman should be decidedby the Department of Mines of the State of West Virginia. Atthe next meeting on February 27, a somewhat differentproposal was made to resolve the dispute. It was then decidedthat Superintendent John Stock and the mine safety commit-tee would together develop a program to retrain Naylor. Forreasons that do not appear in the record, this latter agreementwas rescinded several days later. The Company and the minesafety committee again agreed that the dispute concerningNaylor's qualifications to serve as a section foreman wouldbe left to the determination of the West Virginia Departmentof Mines. Thus, as of March 27, 1973, a dispute was pendingconcerning Naylor's qualifications to serve as a section fore-man, a decision in the matter was to be made by the Depart-ment of Mines, and, until the dispute should be resolved,Naylor was suspended from his position as section foremanand was assigned to other duties. On March 27, the Depart-ment of Mines issued its decision which levied a fine againstNaylor for a single fire boss violation but did not revoke hiscertification to act as section foreman. Apparently notice ofthis action, which is entitled "Proposed Order of Assess-ment," was transmitted only to the Company. In accordancewith the understanding that it would not act unilaterally inthe matter, the Company scheduleda meetingwith the minesafety committee for 4 p.m. on March 28 to discuss thedecision.The Company intended to restore Naylor to hisformer position as of April 3, but Vice President RichardRouse, recognizing that he was dealing with a sensitive sub-ject, wanted to discuss the contemplated action with the minesafety committee before the employees learned about it.Rouse testified, "I thought I could tell the committee] andget the point across." Accordingly, Rouse directed Naylor555not to disclose his prospective reinstatement before Rousehad an opportunity to meet with the Local. Naylor disre-garded these instructions and as a result rumors began tocirculate among the miners that Naylor was going to returnto work as a section foreman. To the extent that such rumorscame to the attention of representatives of the Local, theysought to quiet the apprehensionsof theminers.Thus,Shreves credibly testified that he was working on the 4 p.m.to midnight shift on March 27, that at the end of the shiftseveral men mentioned that they had heard that Naylor wasreturning to work the next week, and that he assured themthat there was no truth to such rumors because there was anagreement with company management that managementwould discuss with the Local's mine safety committee therecommendations of the Department of Mines before takingany action. Local President Wayt similarly testified that dur-ing the day shift on March 28 he received complaints thatNaylor was going to return to work and he assured the menthat Naylor would not return as a section foreman before ameeting between management and the mine safety committeehad taken place to discuss the subject.General Counsel's statement in his brief that "the workstoppage started with a simultaneous walkout of all em-ployees after Wayt was observed speaking to the assembledemployees" is contrary to the evidence. John Stock testifiedthat the men who reported for the 4 p.m. shift on March 28did not change into their work clothes. He asked mine safetycommitteeman Richard McGill, whom he met in the hall-way, what the problem was and McGill replied that the menhad heard that Naylorwas comingback. Local PresidentRichard Wayt testified that when he came out of the mine,upon the completion of the day shift about 1 or 2 minutesbefore 4 p.m., John Stock met him in the lamp rack room andasked him to talk to the men because they were not gettingdressed. This testimony is uncontradicted. Wayt further testi-fied that he climbed onto a bench and asked the men whatthe matter was. He was told that they had heard that Naylorwas returning to work on April 3. He told the men that therewas an agreement with management that Naylor would notreturn to work in the mine as a section foreman before man-agement discussed the subject with the mine safety commit-tee.According to Wayt, "they said no, that [Naylor] hadcalled the members of his crew and other foremen and toldthem that he was coming back Tuesday, and consequently,they turned around and went home."36 Contrary to GeneralCounsel, I find on the basis of the credible and undisputedevidencethatthework stoppagehadeffectivelybegun-before Wayt spoke to the men and before Wayt hadcome out of the mine at the end of his shift-when it becameapparent that the men were not changing into work clothes.I further find no evidence that Respondents planned, called,or instigated the work stoppage.General Counsel states in his brief "there is no credible36General Counsel misstates the record when in his brief he argues,"Although Waytmaintains he was attempting to discourage the walkout, heshould not be credited in this regard since he testified that he could notrecall a single employee who was present (157) This was clearly a tactic toinsure that no conflicting testimony would be offered." The testimony ofWayt was that he was unable to recall who among the employees spoke atthat "rump" meeting, not that he could not recall any of the employees whowere present Contrary to General Counsel, I am of the opinion that Waytwas a truthful and reliable witness. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence that Respondents made any attempts to induce em-ployees not to strike."" This statement is-refuted by the tes-timony of Shreves and Wayt that on their shifts they soughtto allay apprehensions arising from the rumors that Naylorwas going to return to work. The further testimony of Shrevesand Wayt is that, whenever there is a work stoppage, a Localunion meeting is called as soon as possible in order to find outwhat is going on and in order to get the mine back to work.Therefore, in accordance with these instructions, they andother Local officials promptly began to make arrangementsfor such meeting. These arrangements were begun before theencounter between Rouse and Pysell.38 For practical logisti-cal reasons the earliest time the meeting could be held was 2p.m. the next day, March 29. So far as this record shows, suchaction was the most expeditious procedure available to theLocal's officials to end an unauthorized work stoppage.Either later in the afternoon on March 28 or early the nextmorning there was a chance meeting between Company VicePresident Rouse and District Board Member Pysell not at theMcElroy mine but at a different mine. They discussed thestrike at the McElroy mine and Pysell said that he understoodthat the -reason for the strike was that the miners had heardthat Naylor was returning to work. Rouse testified that hesaid "[the Company] ought to . . . transfer Mr. Naylor toOhio and [Pysell] said that would solve your problem but itwouldn't solve mine." This remark is alleged by GeneralCounsel to constitute a threat in violation of Section8(b)(1)(B). I disagree. In context, Pysell's response meantthatNaylor's unsafe work practices would be as much aproblem in another place as in the McElroy mine.39 There isno basis in this record for construing Pysell's remark, asGeneral Counsel does, as a threat that there would be a workstoppage at any other location to which Naylor might betransferred. I shall, therefore, also recommend dismissal ofthis allegation of the complaint. In the same conversationRouse informed Pysell that the Company would not returnNaylor to the McElroy mine as a supervisor. Pysell re-37General Counsel asserts in his brief that at the membership meeting ofMarch 29 Wayt "for the first time, then instructed Local 1638 members toreturn to work" but only after the Local achieved its objective of securingNaylor's removal as section foreman. The implication that otherwise Waytwould not have directed the members to return to work is speculativeFurthermore, General Counsel recognizes that Wayt's testimony was to theeffect that initially "he was attempting to discourage the walkout " Thereis no basis in the record for assuming that Wayt's attitude changed between4 p.m on March 28 and the time of the Local's membership meeting thenext day.The fact that the Local's mine safety committee and its president, Wayt,did not work during the 24-hour strike does not indicate that they supportedor approved the strike The testimony is that, among other things, they wereinvolved in making arrangements for the membership meeting. Also, theyhad to attend the meeting Their support of a back-to-work instructionwould have been vital at the membership meeting had there been anyopposition to such direction38General Counsel's assertion in his brief that the arrangements for themembership meeting were begun after the meeting between Pysell andRouse is contrary to the uncontradicted testimony in the record39 In their conversation, according to Pysell, he said to Rouse that if thelatter transferred Naylor to the Ireland or Schumaker mine he would havea work stoppage on his hands. In the context of the discussion, the remarkrelated only to the fact that the employment of Naylor within the territorialjurisdiction of the District would continue the problem he had created, andwas not intended as a threat of union action This construction is confirmedby the testimony of Rouse, who in summarizing the conversation did notrefer to the foregoing remark by Pysell and did not testify that Pysell hadmade a specific threat of strikesponded that the men probably would return to work. Rousefurther testified that the conversation between him and Pysellwas a mere exchange of views, that they were not discussing,and did not enter into, an agreement directed towards aresolution of the strike.Pysell attended the Local's meeting the next day and in-formed the membership that Naylor would not be employedat the McElroy mine. Local President Wayt told the assem-bled members that the work stoppage was unauthorized anddirected the men to return to work, which they did.General Counsel argues that "the failure of Respondents totake any action against their members, or even to instructmembers to return to work until after their objective wasobtained, establishes Respondents' liability for the strike."There is support for neither General Counsel's factual nor hislegal assertions. It is purely speculative that the strike endedon March 29 only because the Local's membership was in-formed that Naylor would not be restored as section foremanand that it otherwise would not have ended on that day.Furthermore, initially Local PresidentWayt attempted todiscourage a walkout and the Local's officials promptly, evenbefore the meeting between Pysell and Rouse, put in motionthe machinery to end the work stoppage and get the mineback in operation. No evidence was adduced that any moreexpeditious means were available for issuing a return-to-workorder than a membership meeting which the Local called andheld at the earliest practical time. There is no precedent forthe assertion that the Union's failure "to take any actionagainst theirmembers" who participated in the walkoutalone makes the Union liable for the strike. I find on therecord before me that General Counsel has not establishedthat Respondents called, adopted, ratified, or prolonged thestrike.40The mere fact that Respondents were sympathetic40General Counsel lists the following nine factors to support his conten-tion that Respondents were responsible for the March 28 strike.1"The strike began immediately after Wayt's speech to employees " Theevidence is that when Wayt spoke to the employees about 4 p in on March28 he attempted to discourage the walkout.2. "It was simultaneously supported by all Union members." This factorsuggests that the walkout was instigated by some person or organization.Although this factor may have an interpretative value in assessing the mean-ing of other ambiguous evidence, by itself it does not establish union respon-sibility for the strike3 It was "supported by all Local officers." The evidence is to the contrary.To the extent that there is testimony in the record, it shows that the officialsof the Local promptly, upon the inception of theworkstoppage, began totake action directed towards bringing the walkout to a quick end.4. It "was for an objective which had been earlier established by theUnion " There is no evidence that the opposition to the continued employ-ment of Naylor as a section foreman had been "earlier established" byRespondents rather than by the miners themselves On the other hand,Respondents sought to correct the alleged safety hazard represented by theemployment of Naylor as section foreman That Respondents also wishedNaylor removed from that position does not make Respondents liable forthe unauthorized walkout5 It "was not disavowed by Respondents " The evidence is to the con-trary Before the walkout began, both Shreves and Wayt discouraged suchaction and, after the walkout began, the Local's officials promptly took stepsto bring the walkout to an end6. It "was adopted by Pysell when he informed Rouse other strikes wouldoccur if Naylor was transferred to anothermine." I have found that theevidence does not support this assertion.7 "There was a simultaneous return to work " The work stoppage cameto an end when at the membership meeting Local President Wayt advisedthe members that the walkout was unauthorized and directed them to returnto work. The fact that the miners responded to the Local's direction to UNITED MINE WORKERS OF AMERICA, DIST NO. 6-with the objectivesof the strike is not enough to attach re-sponsibility.Accordingly,I shall recommend thatthe com-plaint be dismissed.Uponthe basis of the above findings of fact, and the entirerecordof the case,Imake the following:retui n to work is not evidence that the Local initiated or ratified the workstop page8. "Respondents made no effort to induce employees to return to workuntil their objectives were obtained."First, at the very outset Wayt at-tempted to discourage the work stoppage.Second,the Local called a mem-bership meeting in order to bring the work stoppage to an end GeneralCounsel does not suggest what other action Respondents could have takenor should have taken in the circumstances.CONCLUSION OF LAW557Respondents have not engaged in the unfair labor practicesalleged in the complaint.[RecommendedOrder for dismissal omitted frompublication.]9. "Respondents continued to function as effective Unions since membersdid attend the Union meeting as Respondents requested"General Counseldoes not explain, and I do not understand,how this factor points to Re-spondents'responsibility for the strike,other than under the mass actiontheory discussed above.